No. 96-1871



Robert H. Bradley, Margaret M.        *
Bradley,                              *
                                      *
                   Appellees,         *
                                      *     Appeal from the United States
         v.                           *     District Court for the
                                      *     District of Minnesota.
United States of America,    *
                                      *          [UNPUBLISHED]
                   Appellant.         *



                       Submitted:   December 11, 1996

                       Filed:    January 23, 1997


Before BOWMAN    and   HEANEY,    Circuit     Judges,    and   SMITH,1   District
     Judge.



PER CURIAM.


     The United States brought this appeal from the district court's grant
of summary judgment to Robert and Margaret Bradley holding that the
doctrine of res judicata barred the Internal Revenue Service from assessing
a deficiency against the Bradleys to recover a previously allowed refund
subsequent to a final decision by the Tax Court.        Having carefully reviewed
the record and the parties' briefs, we conclude that the judgment of the
district court is correct.   Accordingly, we affirm .       See 8th Cir. R. 47B.




     1
     The Honorable Ortrie D. Smith, District Judge for the Western
District of Missouri, sitting by designation.
A true copy.


   Attest:


        CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             2